Exhibit 10.2 [f8k_nulf10518.htm]

WAIVER OF CONDITIONS TO CLOSING

 

WHEREAS, On August 9, 2018, the Board of Directors of Gulf West Security
Network, Inc., fka NuLife Sciences, Inc. (the “Company”) approved the merger
(the “Merger”), through its wholly-owned subsidiary NuLife Acquisition Corp.
(“NuLife Sub”), and that certain Agreement of Merger and Plan of Reorganization
(the “Merger Agreement”) wherein NuLife Sub will merge with and into LJR
Security Services, Inc. (“LJR”) (collectively, the “Parties”), to become
effective at such time as the Articles of Merger have been filed with the
Secretary of State of the State of Louisiana (the “Effective Time”), and after
the satisfaction or waiver by the parties thereto of the conditions set forth in
Article VI of the Merger Agreement.

WHEREAS, the Parties, in anticipation of an immediate closing of the Merger wish
to provide a limited waiver of certain conditions to closing as required by the
Merger Agreement.

NOW, THEREFORE, with respect to Merger Agreement, the Parties hereby agree to
waive the following:

Section 2.10 Audited Financial Statements. The Company agrees to waive the
deliverables under Schedule 2.10, LJR’s audited consolidated balance sheets as
of December 31, 2017 and December 31, 2016 (the “LJR Audited Financial
Statements”).

Section 3.22 Obligations to or by Stockholders. LJR agrees to waive receipt of
the Company’s list of liabilities or obligation or commitment to any stockholder
of the Company or any Affiliate or “associate” (as such term is defined in Rule
405 under the Securities Act).

Section 6.01

(d) Certificate of Officer. The Company and NuLife Sub agree to waive receipt of
a certificate of LJR, dated the Closing Date, and executed by its President or
Chief Executive Officer, certifying the satisfaction of the conditions specified
in paragraphs (a), (b), and (c) of this Section 6.01.

(f)(ii) Supporting Documentation. The Company and NuLife Sub agree to waive
receipt of the debts of LJR on Schedule 6.01(f).

(f)(iii) Supporting Documentation. The Company and NuLife Sub agree to waive
receipt of a certificate, dated the Closing Date, executed by the President or
Chief Executive Officer of LJR, certifying that (A) except for the filing of the
Articles of Merger, all consents, authorizations, orders and approvals of, and
filings and registrations with, any court, governmental body or instrumentality
that are required for the execution and delivery of the Merger Documents and the
consummation of the Merger shall have been duly

 

 

 

made or obtained, and all material consents by third parties required for the
Merger have been obtained and (B) no action or proceeding before any court,
governmental body or agency has been threatened, asserted or instituted to
restrain or prohibit, or to obtain substantial damages in respect of, the Merger
Documents or the carrying out of the transactions contemplated by any of the
Merger Documents.

Section 6.02

(d) Certificate of Officer. LJR agrees to waive receipt of a certificate of the
Company and NuLife Sub, dated the Closing Date, and executed by their respective
President or Chief Executive Officer, certifying the satisfaction of the
conditions specified in paragraphs (a), (b), and (c) of this Section 6.02.

(g) Equity Credit Line. LJR agrees to waive receipt of the Company’s list of
liabilities or obligation or commitment to any stockholder of the Company or any
Affiliate or “associate” (as such term is defined in Rule 405 under the
Securities Act).

(j)(ii) LJR agrees to waive receipt of the debts of the Company and NuLife on
Schedule 6.02(f).

(j)(iii) LJR agrees to waive receipt of a certificate, dated the Closing Date,
executed by the respective President or Chief Executive Officer of the Company
and NuLife Sub, certifying that (A) except for the filing of the Articles of
Merger, all consents, authorizations, orders and approvals of, and filings and
registrations with, any court, governmental body or instrumentality that are
required for the execution and delivery of the Merger Documents and the
consummation of the Merger shall have been duly made or obtained, and all
material consents by third parties required for the Merger have been obtained
and (B) no action or proceeding before any court, governmental body or agency
has been threatened, asserted or instituted to restrain or prohibit, or to
obtain substantial damages in respect of, the Merger Documents or the carrying
out of the transactions contemplated by any of the Merger Documents.

(j)(v) LJR agrees to waive receipt of the Company’s list of liabilities or
obligation or commitment to any stockholder of the Company or any Affiliate or
“associate” (as such term is defined in Rule 405 under the Securities Act).

(j)(vi) LJR agrees to waive receipt of a certificate of the Company’s Transfer
Agent certifying as of the Business Day prior to the Closing Date, a true and
complete list of the names and addresses of the record owners of all of the
outstanding shares of the Company’s Common Stock, together with the number of
shares of the Company’s Common Stock held by each record owner and whether each
of such shares are restricted and/or non-restricted.

 

 

 

(j)(viii) LJR agrees to waive receipt of evidence as of no later than the
Closing Date that all employees of the Company and NuLife Sub have either been
terminated and evidence that all items of compensation, severance and related
Taxes and benefits have been satisfied pre-Closing or will be satisfied
postclosing with no further payment or obligation on the part of the Company and
NuLife Sub.

(j)(ix) LJR agrees to waive receipt of such additional supporting documentation
and other information with respect to the transactions contemplated hereby as
LJR may reasonably request.

(j)(x) to waive receipt from the Company’s transfer agent dated the date
immediately prior to the Effective Date showing that there are 48,669,098 shares
of the Company’s Common Stock issued and outstanding.

(m) Equity Credit Line. LJR agrees to waive the closing of the Equity Credit
Line, which shall be on terms and conditions satisfactory to LJR, Alan Goddard
and Michael Lichtenstein.

(p) 14f-1 Information Statement. LJR agrees to waive the requirement that at
least thirteen (13) days prior to Closing, the Company shall have filed the
14f-1 Information Statement with the SEC, and the Company shall have mailed the
14f-1 Information Statement to each of the Stockholders of the Company, and the
Company shall have otherwise complied with all of the provisions under Rule
14f-1 under the Exchange Act.

(q) Director and Officer Insurance. LJR agrees to waive the requirement that the
Company shall have obtained a directors and officers liability insurance policy
from such carriers and on terms and conditions satisfactory to LJR in its sole
discretion but in any event with coverage of no less than $5,000,000.

(r) Conversion Amount for The Company A Preferred Stock. LJR agrees to waive the
requirement that holders of the Company’s Series A Preferred Shares enter into a
Conversion Agreement pursuant to which, immediately following the Effective
Time, all 742,500 shares of the issued and outstanding the Company’s Series A
Preferred Shares shall convert into in the aggregate 34,994,025 shares of the
Company’s Common Stock so that no shares of the Company’s Series A Preferred
Shares shall be outstanding.

(s) Tax Matters. LJR agrees to waive the requirement that LJR and the LJR
Stockholder shall have received a written opinion of Ira L. Zuckerman (the "Tax
Opinion"), a Principal at Zuckerman Law, LLC, hired by LJR and the LJR
Stockholder, to the effect that (i) the Merger will constitute a reorganization
within the meaning of Section 368(a) of the Code, and (ii) the exchange in the
Merger of the LJR Common Stock for the Merger Consideration Shares will not give
rise to currently taxable gain or loss to the LJR Stockholder with respect to
such exchange).

 

 

 

(t) Exchange of LJR Exchangeable Debt. LJR agrees to waive the requirement that
the Company shall issue Company LJR Exchangeable Debt Notes in the amounts and
to the Persons set forth on Schedule 2.04 (which Schedule 2.04 may, following
the date hereof but prior to Closing, be amended by LJR) and such Company LJR
Exchangeable Debt Notes shall include such terms and conditions as set forth in
the definition of Company LJR Exchangeable Debt Notes.

(u) The Company FF Exchange Notes. LJR agrees to waive the requirement that
Pubco shall issue to Alan Goddard and Paradigm Capital Holdings, LLC
(“Paradigm”), pursuant to the Note Assignment Agreement, dated as of May 11,
2018, by and among Mr. Goddard, Paradigm, Pubco and First Fire Global
Opportunities Funds, LLC, senior secured convertible notes of Pubco, bearing
interest at the rate of eight percent (8%) per annum as follows (each a “Pubco
FF Exchange Note”): to (i) Mr, Goddard, a $55,000 aggregate principal amount
Pubco FF Exchange Note, and (ii) Paradigm, a $55,000 aggregate principal amount
Pubco FF Exchange Note. Each Pubco FF Exchange Note shall initially be
convertible into 16,700,000 shares of Pubco Common Stock and shall contain
full-ratchet, anti-dilution rights, registration rights on the underlying Pubco
Common Stock and shall include such other terms as mutually agreed to by Pubco,
Mr. Goddard and Paradigm.

 

 

 

 

 

IN WITNESS WHEREOF, the Parties have each signed this Agreement in their
personal capacity or by their duly authorized representative, to be effective as
of Effective Date.

 

GULF WEST SECURITY NETWORK, INC.

 

 

 

_______________________________________

Sean Clarke, Secretary

 

 

NULIFE ACQUISITION CORP.

 

 

 

_______________________________________

Sean Clarke, Director

 

 

LJR SECURITY SERVICES, INC.

 

 

 

_______________________________________

Lou Resweber, President

 

 

 

